Citation Nr: 1106435	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  99-18 887	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from 
August 1966 to August 1967.  He died in December 2010. 

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which, in pertinent part, determined that new and 
material evidence had not been received to reopen service 
connection for posttraumatic stress disorder (PTSD).  As the 
Veteran moved often, during the pendency of the appeal, the RO in 
St. Petersburg, Florida, and, most recently, the RO in Reno, 
Nevada, each assumed jurisdiction and undertook some development.  

This claim has been before the Board several times.  Of note, in 
an August 2002 decision, the Board reopened service connection 
for PTSD due to the introduction of new and material evidence.  
Subsequently, in September 2003, the Board remanded the reopened 
claim to the St. Petersburg RO for further development, to 
include the issuance of an additional notice letter to the 
Veteran in compliance with the Veterans Claims Assistance Act of 
2000.  

In August 1999, the Veteran filed a substantive appeal to the 
Board and indicated that he wished to have a Board personal 
hearing, seated at the RO (i.e., Travel Board hearing).  In a 
subsequent statement, filed in September 1999, the Veteran 
indicated that he did not wish to have a Travel Board hearing 
and, instead, requested a hearing before RO personnel in 
Pittsburgh, Pennsylvania.  In November 1999, the Veteran's 
representative indicated that the Veteran was submitting evidence 
in lieu of the requested hearing at the RO.  However, in March 
2000, the Veteran filed a request to testify at a personal 
hearing before the Board in Washington, DC.  

In December 2000, prior to the date of the scheduled Board 
hearing, the Veteran withdrew his request for a Board hearing due 
to medical reasons.  In January 2001, the Veteran contacted VA 
and indicated that he wished to have a Travel Board hearing, to 
be heard at the St. Petersburg RO.  As the claims file had 
already been certified to the Board at that point, in a January 
2001 Remand, the Board remanded the Veteran's claim, requesting 
that the RO schedule the Veteran for a Travel Board hearing.  
However, in April 2001, prior to the date of hearing, the Veteran 
contacted the RO to inform them that he could not attend the 
scheduled hearing, due to financial strains, and asked them to 
reschedule.  The claims file was again certified to the Board 
and, in June 2001, the Board again remanded the Veteran's claim, 
requesting that the RO reschedule a Travel Board hearing.  
However, in a May 2001 statement, the Veteran notified VA that he 
wished to cancel his hearing request.  

In November 2009, the Veteran contacted VA to request another 
personal hearing before VA regarding his claim.  As the Veteran 
did not clarify whether this was to be a hearing before the Board 
or RO personnel, in response to the Veteran's request for a 
hearing, in September 2010, the Board issued a letter to the 
Veteran, listing his hearing options and requesting that he 
inform the Board of which type of hearing he wished to attend.  
The letter advised the Veteran that, if he did not contact the 
Board within 30 days of receipt of the letter, the Board would 
assume that he did not wish to have a hearing and would proceed 
accordingly.  The Veteran did not respond to the letter.  

The Board notes that the Veterans Law Judge who signed the 
previous decision and remands regarding the Veteran's claim is no 
longer employed with the Board.  Therefore, the undersigned 
Acting Veterans Law Judge has been assigned.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 
1966 to August 1967.

2.  On December [redacted], 2010, VA was notified that the Veteran had 
died that day.  

3.  On January 31, 2011, the Board was notified of the Veteran's 
death.  




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 
4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran appealed the issue of service connection for 
posttraumatic stress disorder, which was later broadened to 
encompass other potential psychiatric disorders also.  While the 
appeal was pending, on December [redacted], 2010, the Veteran died.  VA 
electronic records indicate that VA was notified on that date.  
On January 31, 2011, the Board was notified.

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  The 
Board's dismissal of this appeal does not affect the right of an 
eligible person to file a request to be substituted as the 
Appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title . . ."  The VA Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the Veteran should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


